Case 4:20-cr-00658 Document 1 Filed on 12/08/20 in TXSD Page 1 of 5
                                                           United States Courts
                                                         Southern District of Texas
                                                                  FILED
                                                            December 08, 2020
                                                                       
                                                       David J. Bradley, Clerk of Court



                                                             20-658
Case 4:20-cr-00658 Document 1 Filed on 12/08/20 in TXSD Page 2 of 5
Case 4:20-cr-00658 Document 1 Filed on 12/08/20 in TXSD Page 3 of 5
Case 4:20-cr-00658 Document 1 Filed on 12/08/20 in TXSD Page 4 of 5
Case 4:20-cr-00658 Document 1 Filed on 12/08/20 in TXSD Page 5 of 5
